DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a Final Detailed Action in response to amendment filed on 15 August 2022. The present application claims 23-37, submitted on 15 August 2022 are pending. Applicants’ cancelation of claims 1-22, indicated on 15 August 2022 has been acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leimbach (U.S. Pub. No. 2014/0263537).
Regarding claim 23, Leimbach discloses (see Figure 183) a method of assessing an operational status of a surgical instrument (5100) for stapling tissue via a staple cartridge (118), the method comprising: operating, under the control of a control circuit (3002), an actuation mechanism (5002) drivingly coupled with a drive member (1110) to attempt to move the drive member (1110) from a first position toward a second position subject to an output threshold for the actuation mechanism (see Paragraph 0411), wherein movement of the drive member (1110) is discontinued if the output threshold for the actuation mechanism (5002) is exceeded (see Paragraph 0446); determining, by the control circuit (3002), a parameter corresponding to an amount of movement of the drive member (1110) achieved during the attempt to move the drive member (1110) from the first position to the second position; and determining, by the control circuit (3002) based on the parameter, an operational status of the surgical instrument (see Paragraph 0377, 0406-0410, 0451).
Regarding claim 24, 30 & 35, Leimbach discloses (see Figure 170) wherein the actuation mechanism (5002) comprises a motor (see Paragraph 0414).
Regarding claim 25, 31 & 36, Leimbach discloses wherein the output threshold comprises a force threshold (see Paragraph 0446).
Regarding claim 26, 32 & 37, Leimbach discloses wherein the output threshold comprises a current threshold (see Paragraph 0466).
Regarding claim 27, 33, Leimbach discloses the parameter comprises a position of drive member (see Paragraph 0408). 
Regarding claim 28, Leimbach discloses further comprising determining, by the control circuit (3002), a spent status of the staple cartridge (see Paragraph 0406).
Regarding claim 29, Leimbach discloses (see Figure 183) a surgical instrument (5100), comprising: an end effector (102), comprising: a staple cartridge (118); an anvil (120); a first jaw (118); and a second jaw (120) movable relative to the first jaw (118) to grasp tissue between the anvil (120) and the staple cartridge (118); a drive member (1110); an actuation mechanism (5002) operably coupled to a drive member (1110), wherein the actuation mechanism (5002) is configured to cause the drive member (1110) to effect a motion in the end effector (102); and a control circuit (3002) configured to: cause the actuation mechanism (5002) to attempt to move the drive member (1110) from a first position toward a second position subject to an output threshold for the actuation mechanism (see Paragraph 0411); discontinue movement of the drive member (1110) if the output threshold for the actuation mechanism (5002) is exceeded (see Paragraph 0446); determine a parameter corresponding to an amount of movement of the drive member (1110) achieved during the attempt to move the drive member (1110) from the first position to the second position; and determine, based on the parameter, an operational status of the surgical instrument (see Paragraph 0451).
Regarding claim 34, Leimbach discloses (see Figure 183) a surgical instrument (5100), comprising: an end effector (102), comprising: a staple cartridge (118); an anvil (120); a first jaw (118); and a second jaw (120) movable relative to the first jaw (118) to grasp tissue between the anvil (120) and the staple cartridge (118); a drive member (1110); an actuation mechanism (5002) operably coupled to a drive member (1110), wherein the actuation mechanism (5002) is configured to cause the drive member (1110) to effect a motion in the end effector (120); a first sensor configured to monitor an output threshold of the actuation mechanism (see Paragraph 0446); a second sensor (3015) configured to monitor a parameter associated with the staple cartridge (see Paragraph 0405); and a control circuit (3002) communicably coupled to the first sensor and the second sensor (see Paragraphs 0405 and Paragraph 0446), wherein the control circuit (3002) is configured to: cause the actuation mechanism (5002) to move the drive member (1110) subject to an output threshold for the actuation mechanism (5002) detectable by the first sensor (see Paragraph 0411); discontinue movement of the drive member (1110) if the output threshold for the actuation mechanism (5002) is exceeded (see Paragraph 0446); and detect a spent status of the staple cartridge (118) based on the second sensor (see Paragraph 0445).

Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive. Applicant asserts prior art Leimbach fail discloses a control circuit configured to attempt to move the drive member, discontinue movement of the drive member, determine a parameter to the corresponding amount of movement of the drive member and determine, based on the parameter, an operational status. 
The Examiner respectfully traverses Applicant assertion with regards to Claim 29 with respect prior art Leimbach disclosure that describes a controller that is configured move a drive member from a first position to a second position and when a force exceed a maximum threshold, the controller discontinues movement and provides an operational status of the surgical instrument as recited in the rejection above.
Therefore, with the Examiners broadest reasonable interpretation of the presented claim the Examiner has deem the prior art to meet the limitations set forth by the metes and bound of the claim, thereby rendering the rejection proper and to be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731